Willson, J.
In this case the information and the complaint both charge that the offense was committed on the 8th day of June, 1881, and both are filed and presented in court on the 8th day of June, 1881; and there is no allegation that the offense was committed anterior to the presentment of the mformation.
Repeated decisions, as well as the statute, show this information to be fatally defective because of the omission to allege that the offense was committed anterior to the filing of the information. (Code Crim. Proc. art. 430; Joel v. State, 28 Texas, 642; Nelson v. State, 1 Texas Ct. App. 556.) The judgment of conviction is reversed, and the information is dismissed.

Reversed and dismissed.